Exhibit 10.1

 

DIPLOMAT PHARMACY, INC.

Form of Restricted Stock Unit Award Agreement (Performance-Based)

Under 2014 Omnibus Incentive Plan

 

Grantee:

Grant Date:

Number of Restricted Stock Units:

 

1.                                      Grant of RSUs.   Pursuant to the
Diplomat Pharmacy, Inc. 2014 Omnibus Incentive Plan (the “Plan”), effective as
of the Grant Date set forth above, Diplomat Pharmacy, Inc. (the “Company”)
grants to the Grantee identified above an award of      Restricted Stock Units
(the “RSUs”), on the terms and subject to the conditions set forth in this
Restricted Stock Unit Award Agreement (this “Agreement”) and in the Plan. Each
RSU that becomes earned and vested in accordance with the terms of this
Agreement represents the right to receive one share of common stock, no par
value, of Diplomat Pharmacy, Inc. (“Common Stock”).  Capitalized terms not
defined in this Agreement have the meanings ascribed to such terms in the Plan.

 

2.                                      Earning of RSUs.  Grantee shall have no
right or entitlement in respect of the RSUs unless and to the extent the RSUs
become earned and vested in accordance with this Agreement. The RSUs shall be
earned as follows:

 

(a)         Adjusted EBITDA.

 

(i)                                     The Grantee will earn   % of the RSUs if
the Company’s Adjusted EBITDA (to be calculated in the same manner as under the
Diplomat Pharmacy, Inc. Annual Performance Bonus Plan for the Performance Year)
for the Performance Year is $          .

 

(ii)                                  The Grantee will earn   % of the RSUs if
the Company’s Adjusted EBITDA for the Performance Year is $          .

 

(iii)                               The Grantee will earn   % of the RSUs if the
Company’s Adjusted EBITDA for the Performance Year is $           or more.

 

(iv)                              The Grantee will earn between   % and   % of
the RSUs if the Company’s Adjusted EBITDA for the Performance Year is more than
$           and less than $     , with a linear increase in earned RSUs based on
such performance.

 

(v)                                 The Grantee will earn between   % and   % of
the RSUs if the Company’s Adjusted EBITDA for the Performance Year is more than
$           and less than $     , with a linear increase in earned RSUs based on
such performance.

 

(vi)                              The Grantee will forfeit   % of the RSUs if
the Company’s Adjusted EBITDA for the Performance Year is less than $          .

 

--------------------------------------------------------------------------------


 

(b)                                 Rounding of Earned RSUs. The Board or
Compensation Committee shall round, up or down to the nearest whole number, the
number of earned RSUs and the Adjusted EBTIDA for the Performance Year, in its
sole discretion provided that it calculates such measures consistently for all
RSUs with Grant Dates in the same year.

 

(c)                                  Timing of Determination of Earned RSUs. 
Whether and the extent to which RSUs become earned under Section 2(a) herein
will be determined as of the earlier of the following dates (the “Determination
Date”) (i) the date the Company files with the Securities and Exchange
Commission its Annual Report on Form 10-K for the Performance Year, which
includes the audited financial statements for such year, or (ii) if the filing
specified in the foregoing clause (i) is not made by March 31 of the year
following the Performance Year, the date the Audit Committee of the Board of
Directors of the Company approves the financial statements of the Company for
the Performance Year.

 

(d)                                 Forfeiture of Unearned RSUs.  Upon the
Determination Date (defined below), any RSUs that have not been earned under
Section 2(a) herein shall expire, terminate and be forfeited and of no further
force or effect. Each RSU that remains outstanding and becomes earned under
Section 2(a) herein shall be eligible to become vested in accordance with and
subject to the terms and conditions set forth in Sections 3 and 4 herein.

 

3.                                      Normal Vesting.   Grantee shall have no
right or entitlement in respect of the RSUs unless and to the extent the RSUs
have both become earned in accordance with Section 2(a) herein and become vested
in accordance with this Section 3 or Section 4 herein. For this purpose and
except as provided in Section 4  herein, of the RSUs, if any, that have become
earned under Section 2(a) herein, such earned RSUs shall become vested
          , provided that, (i) the earned RSUs shall cease vesting upon
termination of Grantee’s employment with the Company or a Subsidiary for any
reason whatsoever and (ii) no portion of the earned RSUs scheduled to vest on
any such vesting date shall vest unless Grantee has remained continuously
employed by the Company or a Subsidiary from the Grant Date to such vesting
date.

 

4.                                      Accelerated Vesting upon Termination
after Change in Control.  Notwithstanding Section 3 herein, upon the termination
without Cause by the Company or a Subsidiary (or a successor, as applicable) of
Grantee’s service as an employee or if Grantee resigns for Good Reason (as
defined in Section 6 below) in connection with or within one year following the
consummation of a Change in Control, then the vesting of any earned but unvested
portion of the RSUs shall accelerate such that 100% of the RSUs shall vest,
effective immediately prior to such termination of Grantee’s employment.  In the
event of a Change in Control, if the Company’s successor (which, for the
purposes of this provision, is the acquirer of the Company’s assets in a Change
in Control resulting from the sale of all or substantially all of the Company’s
assets) does not agree to assume this Agreement, or to substitute an equivalent
award or right for this Award, and if Grantee has remained continuously employed
from the Grant Date to the date of the Change in Control, and does not
voluntarily resign without continuing with the Company’s successor, then the
vesting of any earned but unvested portion of the RSUs shall accelerate such
that the RSUs shall be vested to the same extent as if Grantee had been
terminated without Cause as described in this Section 4, effective immediately
prior to, and contingent upon, the consummation of such Change in Control.

 

2

--------------------------------------------------------------------------------


 

5.                                      Termination of Employment.  Upon
termination of Grantee’s employment with the Company or a Subsidiary for any
reason (other than as set forth in Section 4 above), vesting of the RSUs shall
terminate and any portion of the RSUs that are unvested at the time of
termination of Grantee’s employment with the Company or a Subsidiary shall
expire, terminate and be forfeited and of no further force or effect.

 

6.                                      Certain Definitions.

 

(a)                                 As used herein, “Good Reason” shall mean
Grantee’s resignation due to the occurrence of any of the following conditions
which occurs without Grantee’s written consent, provided that the requirements
regarding advance notice and an opportunity to cure set forth below are
satisfied:  (1) a reduction of Grantee’s then current base salary by 10% or more
unless such reduction is part of a generalized salary reduction affecting
similarly situated employees; (2) a change in Grantee’s position with the
Company that materially reduces Grantee’s duties, level of authority or
responsibility; (3) a material breach of any employment agreement between
Grantee and the Company or a Subsidiary (if any); or (4) the Company conditions
Grantee’s continued service with the Company on Grantee’s being transferred to a
site of employment that would increase Grantee’s one-way commute by more than 50
miles from Grantee’s then principal residence.  In order for Grantee to resign
for Good Reason, Grantee must provide written notice to the Company of the
existence of the Good Reason condition within 30 days of the initial existence
of such Good Reason condition.  Upon receipt of such notice, the Company will
have 30 days during which it may remedy the Good Reason condition and not be
required to provide for the vesting acceleration described herein as a result of
such proposed resignation.  If the Good Reason condition is not remedied within
such 30-day period, Grantee may resign based on the Good Reason condition
specified in the notice effective no later than 30 days following the expiration
of the 30-day cure period.

 

(b)                                 As used herein, “Change in Control” shall
mean a transaction or series of related transactions that both (i) meets the
definition of the term “Change in Control” in the Plan, and (ii) meets the
definition of a “change in control event” in respect of the Company set forth in
Treasury Regulation section 1.409A-3(i)(5).

 

7.                                      Settlement of RSUs and Issuance of
Shares.  Subject to Section 13 herein regarding withholding tax, as soon as
practicable (but within 30 days) after an RSU becomes both earned and vested,
the Company will issue and transfer to the Grantee one share of Common Stock. 
No fractional shares will be issued.

 

8.                                      Dividend Equivalent Rights.  For each
cash dividend that is declared on the Common Stock after the date of this Award
and prior to the vesting date of an RSU and that is payable on or before the
vesting date of the RSU, then, on the payment date of such dividend, Grantee
shall be credited with an amount equal to the amount dividends that would have
been paid to Grantee if one share of Common Stock had been issued on the Grant
Date for each RSU granted to Grantee under this Award that is outstanding on the
date of payment of the dividends.  Each such credited amount shall vest on the
same date that the respective RSUs become vested, and the vested credited amount
(less tax withholdings) shall be paid in cash to Grantee, without interest, on
the 30th day following the date the respective RSUs become vested.

 

3

--------------------------------------------------------------------------------


 

9.                                      Non-Transferability of RSUs.  The RSUs
are personal to Grantee and are not transferable by Grantee.

 

10.                               Restrictive Covenants; Compensation Recovery. 
By signing this Agreement, Grantee acknowledges and agrees that the RSUs (and
any stock or stock-based award previously granted by the Company or a Subsidiary
to Grantee under the Plan or otherwise) shall (i) be subject to forfeiture as a
result of Grantee’s violation of any agreement with the Company or a Subsidiary
regarding non-competition, non-solicitation, confidentiality, non-disparagement,
inventions and/or similar restrictive covenants (the “Restrictive Covenants
Agreement”), and (ii) be subject to forfeiture and/or recovery under any
compensation recovery policy that may be adopted from time to time by the
Company or any of its Subsidiaries. For avoidance of doubt, compensation
recovery rights to the RSUs or other shares of Company stock (including shares
of stock acquired under previously granted stock-based awards) shall extend to
the proceeds realized by Grantee due to sale or other transfer of such stock.
Grantee’s prior execution of the Restrictive Covenants Agreement was a material
inducement for the Company’s grant of the RSUs under this Agreement.

 

11.                               Conformity with Plan.  This Award is intended
to conform in all respects with and is subject to all applicable provisions of
the Plan, which is incorporated herein by reference. Any inconsistencies between
the provisions of this Agreement and the Plan shall be resolved in accordance
with the provisions of the Plan.

 

12.                               Rights as a Participant.  Nothing contained in
this Agreement shall (i) interfere with or limit in any way the right of the
Company or a Subsidiary to terminate Grantee’s employment at any time and for
any or no reason, (ii) confer upon Grantee any right to be selected again as a
Plan Participant, or (iii) require or permit any adjustment to the number of
RSUs upon or as a result of the occurrence of any subsequent event (except as
provided in Section 13 of the Plan).  Since no property is transferred to
Grantee until shares of Common Stock are issued upon vesting of earned RSUs,
Grantee acknowledges and agrees that Grantee cannot and will not attempt to make
an election under Section 83(b) of the Internal Revenue Code of 1986, as
amended, to include the fair market value of the RSUs in Grantee’s gross income
for the taxable year of the grant of the Award.

 

13.                               Withholding of Taxes.  The Company will
determine, in its discretion, the manner in which to satisfy the tax withholding
obligations in connection with the issuance of Common Stock or payment of
dividend equivalents upon vesting of RSUs, including, without limitation, any of
the following:  (a) withholding from issuance or payment to Grantee of
sufficient shares of Common Stock and/or cash having a fair market value
sufficient to satisfy the withholding tax obligation; (b) sale of such number of
shares of Common Stock having a fair market value sufficient to satisfy the
withholding tax obligation and application of the proceeds of the sale to
satisfaction of the withholding tax obligation; (c)  payment by Grantee to the
Company of the withholding amount by wire transfer, certified check, or other
means acceptable to the Company; or (d) by additional payroll withholding from
other compensation payable to Grantee.  To the extent that the value of any
whole shares of Common Stock withheld exceeds applicable tax withholding
obligations, the Company agrees to pay the excess in cash to Grantee through
payroll or by check as soon as practicable. To the extent the tax withholding
obligations are satisfied pursuant to subsection (b) in this Section 13, this
Section 13 is intended to constitute a written plan pursuant to
Rule 10b5-1(c) under the Securities Exchange Act of 1934.  To the extent

 

4

--------------------------------------------------------------------------------


 

applicable, Grantee shall take actions necessary to ensure that any such sales
shall comply with Rule 144 under the Securities Act of 1933.

 

14.                               Resale Restrictions.  The Company currently
has an effective registration statement on file with the Securities and Exchange
Commission with respect to the RSUs. The Company currently intends to maintain
this registration, but has no obligation to do so. If the registration ceases to
be effective, Grantee will not be able to sell or transfer Common Stock issued
to Grantee upon vesting of earned RSUs unless an exemption from registration
under applicable securities laws is available. Grantee agrees that any resale by
Grantee of Common Stock acquired upon vesting of earned RSUs shall comply in all
respects with the requirements of all applicable securities laws, rules and
regulations (including, without limitation, the provisions of the Securities Act
of 1933, as amended, the Exchange Act, and the respective rules and regulations
promulgated thereunder) and any other law, rule or regulation applicable
thereto, as such laws, rules and regulations may be amended from time to time.
Notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue shares of Common Stock or permit their resale if such
issuance or resale would violate any such requirements.

 

15.                               Consent to Transfer of Personal Data.  In
administering this Agreement and the Plan, or to comply with applicable legal,
regulatory, tax or accounting requirements, it may be necessary for the Company
to transfer certain Grantee personal data to a Subsidiary, or to outside service
providers, or to governmental agencies. By signing this Agreement and accepting
the award of the RSUs, Grantee consents, to the fullest extent permitted by law,
to the use and transfer, electronically or otherwise, of Grantee’s personal data
to such entities for such purposes.

 

16.                               Consent to Electronic Delivery.  In lieu of
receiving documents in hard copy paper format, Grantee agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other agreements, documents,
forms and communications) in connection with the RSUs and any other prior or
future incentive award or program made or offered by the Company, a Subsidiary
and their predecessors or successors. Electronic delivery of a document to
Grantee may be via a Company or Subsidiary email system or by reference to a
location on a Company or Subsidiary intranet site to which Grantee has access.

 

17.                               No Ownership of Common Stock Until Vesting. 
Prior to the time an RSU becomes both earned and vested, Grantee shall not
possess any incidents of ownership of the share of Common Stock underlying or
relating to the RSU, including voting or dividend rights.

 

18.                               Notices.  Any and all notices, designations,
consents, offers, acceptances and any other communications provided for herein
shall be given in writing and shall be delivered either personally or by
registered or certified mail, postage prepaid, which shall be addressed, in the
case of the Company, to the General Counsel of the Company at the principal
office of the Company and, in the case of the Grantee, to the Grantee’s address
appearing on the books of the Company or to such other address as may be
designated in writing by the Grantee.

 

5

--------------------------------------------------------------------------------


 

19.                               Successors.  The terms of this Agreement shall
be binding upon and inure to the benefit of the Company, its successors and
assigns, and of the Grantee and the beneficiaries, executors, administrators,
heirs and successors of the Grantee.

 

20.                               Invalid Provision.  The invalidity or
unenforceability of any particular provision hereof shall not affect the other
provisions hereof, and this Agreement shall be construed in all respects as if
such invalid or unenforceable provision had been omitted.

 

21.                               Modifications.  Except as provided in the
Plan, no change, modification or waiver of any provision of this Agreement shall
be valid unless the same is in writing and signed by the parties hereto.

 

22.                               Entire Agreement.  This Agreement and the Plan
contain the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and therein and supersede all
prior communications, representations and negotiations in respect thereto.

 

23.                               Governing Law.  This Agreement and the rights
of Grantee hereunder shall be governed, construed, and administered in
accordance with the laws of the State of Michigan (regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws of such
jurisdiction or any other jurisdiction).

 

24.                               Headings.  The headings of the Sections hereof
are provided for convenience only and are not to serve as a basis for
interpretation or construction, and shall not constitute a part, of this
Agreement.

 

25.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

26.                               Committee Determinations Final and Binding. 
The Committee shall have final authority to interpret and construe the Plan and
this Agreement and to make any and all determinations thereunder, and its
decision shall be binding and conclusive upon Grantee and his/her legal
representative in respect of any questions arising under the Plan or this
Agreement.

 

27.                               Code Section 409A.  This Agreement (and the
benefits and payments provided for under this Agreement) are intended to be
exempt from or to comply with Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations and other guidance issued thereunder (“Code
Section 409A”), and this Agreement shall be interpreted and administered in a
manner consistent with that intention; provided, however, that under no
circumstances shall the Company or a Subsidiary be liable for any additional tax
or other sanction imposed upon the Grantee, or other damage suffered by the
Grantee, on account of this Agreement (or the benefits and payments provided for
under this Agreement) being subject to and not in compliance with Code
Section 409A. For purposes of this Agreement, if necessary to avoid the
imposition of additional taxes upon the Grantee under Code Section 409A, the
Grantee’s employment will not be considered to have terminated until and if the
Grantee has experienced, in respect of the Company or a Subsidiary (or successor
thereto), as applicable, a “separation from service” within the meaning of
Treasury Regulation section 1.409A-1(h). Where Common Stock is required by this
Agreement to be issued to the Grantee (and where dividend equivalent amounts are
required

 

6

--------------------------------------------------------------------------------


 

to be paid to the Grantee) within a 30 day period following an applicable
vesting date, the Company shall determine when during that 30 day period the
Common Stock will be issued and the dividend equivalent amount will be paid to
the Grantee.  If and to the extent necessary to avoid the imposition of
additional taxes upon the Grantee under Code Section 409A, if the Grantee is
entitled to receive Common Stock or dividend equivalent amounts upon or as a
result of the Grantee’s separation from service, and if the Grantee is a
“specified employee” (within the meaning of Treasury Regulation section
1.409A-1(i)) on the date of his or her separation from service, notwithstanding
any other provision of this Agreement to the contrary, such Common Stock shall
be issued and such dividend equivalent amounts shall be paid to the Grantee no
earlier than the earliest to occur of (i) the day next following the date that
is the six-month anniversary of the date of the Grantee’s separation from
service, or (ii) the date of the Grantee’s death.

 

 

 

 

Diplomat Pharmacy, Inc.

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

Its:

 

 

The undersigned hereby acknowledges having read this Agreement and the Plan and
agrees to be bound by all provisions set forth herein and in the Plan.

 

 

 

 

Dated as of:

 

 

GRANTEE:

 

 

 

 

 

Name:

 

 

7

--------------------------------------------------------------------------------